Citation Nr: 1226671	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  08-37 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for depression and anxiety has been received.

2.  Entitlement to service connection for acquired psychiatric disability, to include anxiety, depression, major depression and/or chronic schizophrenic reaction.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to May 1963.  

A claim for service connection for neuropsychiatric disability, then characterized as anxiety and depression, was previously denied by the RO in September 1963.  Although notified of the denial, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2007 rating decision in which the RO denied the Veteran's petition to reopen a claim for service connection for anxiety and depression.  In March 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2007, and the Veteran filed a document which was construed as a substantive appeal in November 2007. 

Pursuant to the Veteran's request A March 2007 letter informed the Veteran that his hearing was scheduled in April 2007.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

Regarding characterization of the appeal, the Board reiterates, as noted above, that, in the September 1963 rating decision, the RO denied a claim for service connection for a neuropsychiatric disorder (or, neurosis) then characterized as anxiety and depression.  Subsequent to the September 1963 rating decision, evidence has been received which indicates that the Veteran has also been diagnosed with one or more psychosis (major depression, schizophrenic reaction).  In the February 2007 rating decision currently on appeal, the RO intertwined the psychosis claim with the adjudication of the anxiety and depression claim.  However, as service connection for a psychosis was not adjudicated at the time of the September 1963 rating action, the schizophrenic reaction claim should not have been included in the adjudication of the anxiety and depression claim which was subject to a prior final denial.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  Given the above, and the Board's favorable disposition of the request to reopen, as explained below, the Board has characterized the appeal as now encompassing both matters set forth on the title page 

The Board's decision reopening the claim for service connection for depression and anxiety has been received is set forth below.  The claim for service connection on the merits-now recharacterized to include diagnosed neuroses and psychoses-is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the matter herein decided has been accomplished.

2.  In a September 1963 rating decision, the RO denied service connection for anxiety and depression; although notified of the denial in an October 1963 letter, the Veteran did not initiate an appeal.  

3.  Evidence associated with the claims file since the September 1963 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for anxiety and depression.



CONCLUSIONS OF LAW

1.  The September 1963 rating decision in which the RO denied service connection for anxiety and depression is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  As evidence pertinent to the claim for service connection for anxiety and depression, received since the RO's September 1963 denial, is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the claim to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.  

II.  Request to Reopen

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

As indicated above, the RO denied the Veteran's claim for service connection for a neuropsychiatric disorder (or, neurosis), then identified as anxiety and depression September 1963.  

The evidence of record at the time of the September 1963 rating decision consisted of service treatment records and a statement from a private physician.  

The basis for the RO's September 1963 denial was that the evidence showed that the Veteran had a neuropsychiatric disability which existed prior to service and was not aggravated by the Veteran's short period of service and that the Veteran's inadequate personality was a constitutional or developmental abnormality which was not a disability under the law. 

The Veteran did not initiate an appeal with the September 1963 RO decision.  See 38 C.F.R. § 20.200 (2011).  The RO' September 1963decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in June 2006.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's September 1963 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since September 1963 includes private medical records, a statement from a private health care provider, and statements from the Veteran and his representative.  

The most significant of this evidence is a November 2007 statement from the private health care provider.  The Board finds this  evidence provides a basis for reopening the claim for service connection for anxiety and depression.  

At the time of the September 1963 rating decision, there was evidence indicating that the Veteran had pre-existing  psychiatric problems, and that he was treated for anxiety and depression during service; however, there was no evidence that any pre-existing  psychiatric disorder was aggravated by the Veteran's active duty service.  The additionally received November 2007 letter from the private health care professional includes an opinion indicating that the Veteran had anxiety and depressive disorder which was "instigated and aggravated by his active duty in the military from October of 1962 through May of 1963."

The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the September 1963 final denial of the claim for service connection for depression and anxiety, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it addresses the question of whether there exists a medical relationship between current psychiatric disability and service.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection for anxiety and depression.  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for anxiety and depression are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for anxiety and depression has been received, to this limited extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals  that RO development and adjudication of the claim for service connection for acquired psychiatric disability, to include anxiety, depression, major depression, and/or chronic schizophrenic reaction, prior to appellate consideration, is necessary.

Associated with the claims file is evidence documenting that the Veteran was treated for anxiety and depression while on active duty.  The Veteran was hospitalized in October 1965, not long after discharge, with a diagnosis of chronic undifferentiated schizophrenic reaction.  Post service, a July 2001 private clinical record reflects a diagnosis of recurrent major depression.  

A November 2007 letter from a private health care provider includes the opinion that the Veteran had anxiety and depressive disorder which was "instigated and aggravated by his active duty in the military from October of 1962 through May of 1963."  While this evidence was determined to provide a sufficient basis for reopening  the prior final denial (as discussed above), this evidence does not provide a sufficient basis for an award of service connection.  

The author of the November 2007 opinion did not provide a rationale for her opinion that the Veteran had psychiatric disability that was "instigated and aggravated" by active duty service.  This opinion seems to suggest both service incurrence and aggravation, although, interestingly, the notations in the service treatment records indicating Veteran had had prior mental health problems are not explicitly addressed.  Moreover, while she apparently reviewed the report of the Veteran's discharge examination,  there is no indication that the rest of the service treatment records, or post service records, had been considered.

While the evidence currently of record is inadequate to resolve the claim, it is sufficient to trigger VA's duty to assist the Veteran in development of his claim.  VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

Under the circumstances of this case, the Board finds that a medical examination and opinion by a qualified mental health care professional would be helpful in resolving the claim for service connection for acquired psychiatric disability.  Id.

Accordingly, the RO should arrange for the Veteran to undergo VA examination, by a psychiatrist or psychologist, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim for service connection may result in denial of the claim,  See 38 C.F.R. § 3.655(a), (b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that and that the record before the examiner is complete the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The notice letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).   

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA psychiatric examination, by a psychiatrist or psychologist, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the  examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies, to include psychological testing, if warranted, should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current psychiatric disability(ies), to include anxiety depression, major depression, and/or chronic schizophrenic reaction.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical principles, as to (a) whether the disability clearly and unmistakably existed prior service entrance, and, if so (b) whether the disability was clearly and unmistakably not aggravated (i.e., permanently worsened beyond the natural progression) during or as a result of service.  

For each psychiatric disability that is found not to have clearly and unmistakably existed prior to service, the examiner is to opine as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such disability had its onset in, or is otherwise medically-related to, the Veteran's military service. 

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.  

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for service connection for service connection for acquired psychiatric disability, to include anxiety, depression, major depression and/or chronic schizophrenic reaction, in light of all pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


